Title: To Thomas Jefferson from Claudine Cenas, 12 January 1801
From: Cenas, Claudine
To: Jefferson, Thomas


Lyons, France, 12 Jan. 1801. TJ’s great reputation prompts her to write in regard to the estate of Gaspard Cenas, who died in Philadelphia about two and a half years ago. Gaspard’s father François Cenas, who lives in a home for elderly people in Lyons, is unable to pursue inquiries with regard to the estate. The writer, the Widow Durand, is François Cenas’s daughter and has taken up the matter. One Pierre Cenas, a relation, learned of Gaspard Cenas’s death and, misrepresenting the amount of the estate, obtained a power of attorney. Going to Philadelphia, he took possession of the estate and has squandered a portion of it. On receiving a statement from him she consulted with a notary whom she trusts. She then revoked the power of attorney and sought to appoint a new representative in the United States through the channel of Monsieur Bosquet, a merchant upholsterer of Lyons who has connections in Philadelphia. Pierre Cenas, whom she has seen in France, claims that in Philadelphia her brother was a dancing instructor of modest means who lived in a furnished room. She knows that Pierre is lying and that he has resources now that he did not have prior to his trip to settle her brother’s  estate, including merchandise purchased from proceeds of the estate. She can do nothing until she knows that a new agent has been appointed. She implores TJ to, assist her and provides the names of Pierre Cenas’s contact and attorneys in Philadelphia.
